Title: From Richard Cranch to John Quincy Adams, 10 September 1806 to 10 December 1806
From: Cranch, Richard
To: Adams, John Quincy



Dear Sir
Quincy September–December 10th. 1806

The enclosed Letter from my Son mentions a Law Case that was Reported in the National Intelligencer. As you take that Paper I would thank you to look it up for me, as it may be of use in the Suit now depending. I am, with Compliments to Mrs. Adams, your obliged Friend and Uncle—
Richard CranchPlease to return my Son’s Letter.
